TimliN, J.
Where there is evidence tending to show tbat in tbe center of a traveled sidetrack of a country road there is an oak stump ten inches high partially concealed by green oak sprouts about two feet high and by weeds, but visible to one approaching from tbe west for a distance of fifty to seventy-five feet, and tbe plaintiff going east in an automobile'at tbe rate of twelve miles per hour left' tbe main traveled track and took tbis sidetrack, and tbe under part *453of his automobile struck. this stump aud was damaged, a verdict finding plaintiff guilty of-contributory negligence is not without evidence to support it.
By the Court. — Judgment affirmed.